IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00395-CV

          IN THE INTEREST OF S.E.L. AND A.L.L., CHILDREN



                          From the 249th District Court
                             Johnson County, Texas
                         Trial Court No. DC-D201501287


                          MEMORANDUM OPINION


      Appellant has filed a motion to dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).

Dismissal of this appeal would not prevent a party from seeking relief to which it would

otherwise be entitled. The motion is granted, and the appeal is dismissed.




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed December 10, 2015
[CV06]